AHRENS, Judge,
concurring.
As set forth in the majority opinion, I find that the amended motion and request for an evidentiary hearing were timely filed. Nevertheless, I write this separate concurring opinion to urge a strict interpretation of Rule 29.15’s time requirements.
Rule 29.15(g) provides:
If no request for hearing is timely filed or if the court shall determine the motion and the files and records of the case conclusively show that the movant is entitled to no relief, a hearing shall not be held. (Emphasis added).
*325In my view, this language prohibits a motion court from holding a hearing that is not requested or not timely requested. This is true regardless of the language in Rule 29.15(i) requiring a court to make findings of fact and conclusions of law “on all issues presented.”
With this clarification, I concur in the result.